DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 04/05/2022 has been entered. Claims 1-4 and 7-16 are pending in the application (claim 13 withdrawn). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sines (20150165306) in view of Toyoma (20090314188).

 	Regarding claim 1, Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler (Para. 0099) having an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44), wherein when the enclosure is inserted in a table top from above, the table top having an aperture with planar dimensions greater than a horizontal spacing between opposing sides of the bottom portion of the enclosure without the attached pair of spacer (Para. 0243), and the horizontal lip covers a periphery of the aperture (Para. 0243). 
 	Sines does not teach a pair of spacers attached to the enclosure at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip, wherein the pair of spacers are sized and dimensioned and positioned such that a planar dimension between distal outwardly-facing vertical surfaces of the pair of attached spacers is less than a corresponding planar dimension of the aperture.
 	Toyoma (Figures 1-6) teaches a pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6A-6B, Part No. 84, 86) (Para. 0039, 0051-0054) attached to the enclosure (Fig. 1-4, Part No. 50) (Para. 0024) at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip (Fig. 3-4, Part No. 70), wherein the pair of spacers are sized and dimensioned and positioned such that a planar dimension between distal outward-facing vertical surfaces of the pair of attached spacers is less than a corresponding planar dimension of the aperture, and the horizontal lip covers a periphery of aperture (See figures 3-4 and 6A-6B) (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Sines with a pair of spacers attached to the enclosure at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).
















[AltContent: textbox (Figure 1: Toyoma Reference)]
    PNG
    media_image1.png
    1304
    941
    media_image1.png
    Greyscale


[AltContent: textbox (Figure 2: Toyoma Reference)]
    PNG
    media_image2.png
    1483
    991
    media_image2.png
    Greyscale

	Regarding claim 2, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach a spacer of the pair of spacers has an elongate shape with a longitudinal dimension and a first transverse dimension and a second transverse dimension orthogonal to an elongate dimension, wherein the aperture has a dimension, A, greater than a horizontal width W of a side of two opposing side surfaces of the enclosure, and one of the first 2Serial No.: 15/957,489 transverse dimension or the second transverse dimension, T, of the spacer is determined such that the aperture is covered by the horizontal lip.
	Toyoma (Figures 1-6) teaches a spacer (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054) of the pair of spacers has an elongate shape with a longitudinal dimension and a first transverse dimension and a second transverse dimension orthogonal to an elongate dimension, wherein the aperture has a dimension, A, greater than a horizontal width W of a side of two opposing side surfaces of the enclosure, and one of the first 2Serial No.: 15/957,489 transverse dimension or the second transverse dimension, T, of the spacer is determined such that the aperture is covered by the horizontal lip (See figures 3-4 and 6B) (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with spacers attached to the enclosure at a pair opposing sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).


	Regarding claim 3, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the pair of spacers are removably attachable to the card shuffler.
	Toyoma (Figures 1-6) teaches the pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054) are removably attachable to the card shuffler (See figures 3-4 and 6A-6B) (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the pair of spacers are removably attachable to the cards shuffler as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).


	Regarding claim 4, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the pair of spacers are fixedly attachable to the card shuffler.
	Toyoma (Figures 1-6) teaches the pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054) are fixedly attachable to the card shuffler (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the pair of spacers are fixedly attachable to the card shuffler as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).


	Regarding claim 7, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the pair of attached spacers are fabricated of at least one of a wood, a plastic, a metal or a composite material.
	Toyoma (Figures 1-6) teaches the pair of attached spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054) are fabricated of at least one of a wood, a plastic, a metal or a composite material (Para. 0038, 0052).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the pair of attached spacers are fabricated of at least one of a wood, a plastic, a metal or a composite material as taught by Toyoma as a means of selection of a known material based on its suitability for its intended use (a card shuffler spacer) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


	Regarding claim 8, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the pair of spacers are attached to the card shuffler by a glue, an epoxy, by machine screw and nut fasteners or by rivets.
	Toyoma (Figures 1-6) teaches the pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054) are attached to the card shuffler by a glue, an epoxy, by machine screw and nut fasteners or by rivets (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the spacers are attached to the card shuffler by a glue, an epoxy, by machine screw and nut fasteners or by rivets as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).


 	Regarding claim 14, teaches Sines (Figures 1-44) teaches a system, comprising: an electro-mechanical card shuffler (Para. 0099) having a rectangular cross-section (See figures 43-44) enclosure having a rectangular cross-section enclosure having a first pair of opposed sides (43-44, Part No. 914) and a second pair of opposed side surfaces (914) (Para. 0243) and a bottom surface (912); 4Serial No.: 15/957,489a table top having an aperture in a surface thereof, extending through the surface, the aperture having a first planar dimension greater than a first horizontal width between the first pair of opposed side surfaces and a top surface of the rectangular cross-section enclosure orthogonal to the first and second pairs of opposed side surfaces of the rectangular cross-section enclosure and extending a horizontal distance from the rectangular cross section enclosure to form a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243), a dimension of the top surface, including the horizontal lip, orthogonal to the first pair of opposed sides being greater than of the aperture in a corresponding direction, wherein the rectangular cross section enclosure is insertable into the table top through the aperture (Para. 0243). 
 	It is noted the prior art of Sines (Para. 0243) discloses: “the card shuffler apparatus 900 may include a housing 906. The housing 906 may include a horizontally oriented top wall 910, a horizontally oriented bottom wall 912, and one or more vertically oriented side walls 914 that extend between the top wall 910 and the bottom wall 912.”
 	Sines does not teach a pair of spacers attached to an underside of the horizontal lip, or to opposing sides of the enclosure sized, dimensioned and positioned such that a horizontal distance between distal vertical surfaces of the pair of spacers is less than the first planar dimension of the aperture and the horizontal lip covers a periphery of the aperture in the first planar dimension when the rectangular cross section enclosure is inserted in the aperture.
	Toyoma (Figures 1-6) teaches a pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6A-6B, Part No. 84, 86) (Para. 0039, 0051-0054) attached to an underside of the horizontal lip (Fig. 3-4, Part No. 70), or to opposing sides of the enclosure, sized, dimensioned and positioned such that a horizontal distance between distal vertical surfaces of the pair of spacers is less than the first planar dimension of the aperture and the horizontal lip covers a periphery of the aperture in the first planar dimension when the rectangular cross section enclosure is inserted in the aperture (See figures 3-4 and 6A-6B) (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Sines with a pair of spacers attached to an underside of the horizontal lip or to opposing sides of the enclosure as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).


 	Regarding claim 15, Sines (Figures 1-44) teaches a kit comprising: a electro-mechanical card shuffler (Para. 0099) having an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and opposing sides joining the top portion and the bottom portion.
 	Sines does not teach a pair of spacers, attachable to the enclosure at opposing sides of an underside of the horizontal lip or to opposing side surfaces of the enclosure proximal to the underside of the horizontal lip, 5Serial No.: 15/957,489 wherein spacers of the pair of spacers are sized and dimensioned and located such that, when attached to the enclosure and the enclosure inserted in a table top having an aperture with planar dimensions greater than a horizontal dimension between opposing side surfaces of the enclosure without the spacers of the pair of spacers being attached, a dimension between distal externally-facing vertical surfaces of the spacers is less than a dimension of a in a corresponding direction dimension of the enclosure such that the horizontal lip covers a periphery of the aperture.
	Toyoma (Figures 1-6) teaches a pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6B, Part No. 86) (Para. 0039, 0051-0054), attachable to the enclosure (Fig. 1-4, Part No. 50) (Para. 0024) at opposing sides of an underside of the horizontal lip (Fig. 3-4, Part No. 70), or to opposing side surfaces of the enclosure proximal to the underside of the horizontal lip, 5Serial No.: 15/957,489 wherein the spacers of the pair of spacers are sized and dimensioned and located such that, when attached to the enclosure and the enclosure inserted in a table top having an aperture with planar dimensions greater than a horizontal dimension between opposing side surfaces of the enclosure without the spacers of the pair of spacers being attached, a dimension between distal externally-facing vertical surfaces of the spacers is less than a dimension of a in a corresponding direction dimension of the enclosure such that the horizontal lip covers a periphery of the aperture (See figures 3-4 and 6B) (Para. 0039, 0051-0054).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Sines with a pair of spacers attachable to the enclosure at opposing sides of an underside of the horizontal lip or to opposing side surfaces of the enclosure proximal to the underside of the horizontal lip as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sines in view of Toyoma, further in view of Danelius (20050236777).

	Regarding claim 9, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the table top is covered with a fabric material.
 	Danelius (Figures 1-8) teaches the table top is covered with a fabric material (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the table top is covered with a fabric material as taught by Danelius as a means of providing a card playing surface with durable material having sufficient friction to prevent cards from readily sliding across the surface (Danelius: Para. 0030).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sines in view of Toyoma and Danelius, further in view of Krise (U.S. P.G.-Pub. No. 20040160005).

	Regarding claim 10, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the fabric material is underlain with a resilient material.  
 	Krise (Figures 1-5) teaches the fabric material (16) is underlain with a resilient material (33) (Para. 0019-0020).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the fabric material is underlain with a resilient material as taught by Krise as a means of providing the table with a padding material (Krise: Para. 0019).


	Regarding claim 11, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the resilient material is one of a closed-cell foam or other solid or composite material.  
	Krise (Figures 1-5) teaches the resilient material (33) is one of a closed-cell foam or other solid or composite material (Para. 0019).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the resilient material is one of a closed-cell foam or other solid or composite material as a means of providing the table with a padding material (Krise: Para. 0019).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sines in view of Toyoma, Danelius, and Krise, further in view of Kuhn (U.S. P.G.-Pub. No. 20100105485).

	Regarding claim 12, the modified Sines (Figures 1-44) teaches an apparatus, comprising: an electro-mechanical card shuffler having (Para. 0099) an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). 
 	The modified Sines does not teach the closed-cell foam is a sheet of polyethylene material having a thickness of between 1/8 inch and 1/4 inch.20  
  	Kuhn (Figures 1-6) teaches the closed-cell foam is a sheet of polyethylene material (46) inherently having a thickness (Para. 0029).
 	The examiner notes that the prior art of Kuhn teaches a polyethylene material that inherently has a thickness and the difference between the claimed apparatus and the prior art is the claim recitation of “the closed-cell foam is a sheet of polyethylene material having a thickness of between 1/8 inch and ¼ inch.” Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art to provide the modified Sines with the closed-cell foam is a sheet of polyethylene material having a thickness of between 1/8 inch and ¼ inch as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with the closed-cell foam is a sheet of polyethylene material as taught by Kuhn as a means of selecting a known material based on its suitability for its intended use (a table layer) (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sines in view of Toyoma, further in view of in view of Stites (USPN 8100777).

	Regarding claim 16, the modified Sines (Figures 1-44) teaches a kit comprising: a electro-mechanical card shuffler (Para. 0099) having an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and opposing sides joining the top portion and the bottom portion; and 
 	The modified Sines does not teach a glue, double sided adhesive tape, epoxy, or a machine screw compatible with a nut pressed into the sides of the enclosure.
 	Stites (Figures 1-9) teaches a glue, double sided adhesive tape, epoxy, or a machine screw (Fig. 2, Part No. 128) compatible with a nut (see Fig. 2) pressed into the sides of the enclosure (Fig. 2, Part No. 102) (Col. 1, Lines 38-42).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Sines with a machine screw compatible with a nut pressed into the sides of the enclosure as taught by Stites as a means of securing an enclosure to a table to play a game (Stites: Col. 1, Lines 38-42).

Response to Arguments
Applicant's arguments filed 04/08/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “a pair of spacers attached to the enclosure at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip,” it is noted that claim 1 is rejected under 35 USC 103 over Sines (20150165306) in view of Toyoma (20090314188). It is noted that Sines teaches an electro-mechanical card shuffler (Para. 0099) having an enclosure with a bottom portion, a top portion having a horizontal lip (Fig. 43-44, Part No. 916) (Para. 0243) and sides joining the top portion and the bottom portion (See figures 43-44). Toyoma (Figures 1-6) teaches a pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6A-6B, Part No. 84, 86) (Para. 0039, 0051-0054) attached to the enclosure (Fig. 1-4, Part No. 50) (Para. 0024) at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip (Fig. 3-4, Part No. 70), wherein the pair of spacers are sized and dimensioned and positioned such that, when the enclosure is inserted in a table top having an aperture with planar dimensions greater than a horizontal spacing between opposing sides of the bottom portion of the enclosure (50) without the attached pair of spacers, a planar dimension between distal outward-facing vertical surfaces of the pair of attached spacers is less than a corresponding planar dimension of the aperture, and the horizontal lip covers a periphery of aperture (See figures 3-4 and 6A-6B) (Para. 0039, 0051-0054). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Sines with a pair of spacers attached to the enclosure at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip as taught by Toyoma as a means of providing a card shuffler with an attachment fastening device that aids in securing the card shuffler to an aperture in a table surface (Toyoma: 0039, 0051-0054).

 	Regarding applicant’s argument that the aperture in the table top of Toyoma has dimensions smaller than that of the bottom plate of Toyoma so that the shuffler cannot be inserted in the aperture from the top side of the table, it is noted that claim 1 is rejected under 35 USC 103 over Sines (20150165306) in view of Toyoma (20090314188). The primary reference of Sines (Para. 0243) teaches inserting an enclosure “in a table top from above” as recited in claim 1. Sines (Para. 0243) discloses: “ a table 902 may include an aperture 906 extending therethrough that is sized and configured to allow the housing 908 of the card shuffler apparatus 900 to drop through the aperture 906 in the table 902 until the one or more flanges 916 come to rest on the surrounding areas of the upper surface 904 of the table 902 adjacent the aperture 906.”

 	Regarding applicant’s argument that the prior art of Toyoma does not teach the recitation in claim 1 of “a horizontal lip,” it is noted that Toyoma teaches a horizontal lip (Fig. 3-4, Part No. 70). As shown in figure 3B of Toyoma (and disclosed in Para. 0030-0031): “an aperture 23 is provided in the table top 20, extending therethrough between the top surface 12 and a bottom surface 14 thereof and sized and dimensioned so as to permit at least a portion of the shuffler 50 to project through from a bottom surface 14 of the table top 20 so that at least the aperture 11 of the shuffler 50 may be accessed when the shuffler 50 is in an operational position.” It is noted that the claim recitation of “a horizontal lip” does not structurally distinguish the claimed apparatus from the prior art of Toyoma as Toyoma teaches the structure of a lip as claimed.

 	Regarding applicant’s argument that the prior art of Toyoma does not teach the claim recitation of “a pair of spacers attached to the enclosure at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip,” it is noted that Toyoma teaches a pair of spacers (Fig. 4A-4B, Part No. 75, 84; Fig. 6A-6B, Part No. 84, 86) (Para. 0039, 0051-0054) attached to the enclosure (Fig. 1-4, Part No. 50) (Para. 0024) at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip (Fig. 3-4, Part No. 70). Toyoma (0039) discloses: “the tabs 75 may be fastened to studs 84 mounted to the bottom surface of the bezel 70, and the studs 84 may be spaced inwards from the periphery 74 so that the studs 84 project into the aperture 23 when the table bezel 70 is placed on the top surface 12 of the table top 20.” With reference to Fig. 6B of Toyoma, Toyoma (Para. 0053) discloses: “a top portion of the bracket 200 may be formed so as to provide an attachment interface 210 to the bottom surface of the bezel 70. Any suitable fastening device may be used. For example, the stud 84, previously described, may pass through a hole in the surface 210 and be secured by a nut.”  It is noted that Toyoma discloses “spacers” as shown in Fig. 4B, Part No. 84 and as shown in Fig. 6B part No. 86. It is noted that the spacers of Toyoma are located at “at opposed sides of an underside of the horizontal lip or attached to opposing sides of the enclosure proximal to the underside of the horizontal lip” as shown in figure 4B which is reproduced in Fig. 2 of this document and annotated to show the spacers at an underside of the horizontal lip.

 	Regarding applicant’s argument that the claimed “horizontal lip” which is disclosed in the prior art of Toyoma as bezel 70 is not part of the shuffler of Toyoma, it is noted that Toyoma (Para. 0023) discloses: “the term "bezel" or "fascia" is to be understood as a surround for a device or part thereof, and may be integral to, separate from, or mounted to, the device. Whether the structure is flat, as in a plate, or has a specific shape, is determined by the context. In the case of the shuffler 50, the term bezel 1840 is used to describe flat surface 1842 and the sloping surface 1842 leading from the top surface 1842 to the side surface 1843. The table bezel 70 may be a generally flat plate, and the term "plate" is also used in this context. The edges of the periphery of the plate may be chamfered or beveled so as to make an esthetically pleasing interface with the surface of the table or the shuffler.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711